 21-10689-lgb        Doc 2      Filed 04/13/21 Entered 04/13/21 01:33:38         Main Document
                                              Pg 1 of 20



CLEARY GOTTLIEB STEEN & HAMILTON LLP
One Liberty Plaza
New York, New York 10006
Telephone: (212) 225-2000
Facsimile: (212) 225-3999
Jane VanLare
Adam Brenneman

Proposed Counsel for the Debtors
and Debtors in Possession


UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------
                                                              X
-
                                                              :
In re                                                         :   Chapter 11
                                                              :
Automotores Gildemeister SpA,                                 :   Case No. 21-10685
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 79.649.140-K                                     :
-------------------------------------------------------------
                                                              X
-
                                                              :
In re                                                         :   Chapter 11
                                                              :
Marc Leasing, S.A.,                                           :   Case No. 21-10686
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 96.658.270-7                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Carmeister S.A.,                                              :   Case No. 21-10687
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 96.630.690-7                                     :
------------------------------------------------------------- X
21-10689-lgb         Doc 2      Filed 04/13/21 Entered 04/13/21 01:33:38         Main Document
                                              Pg 2 of 20




------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Maquinaria Nacional S.A. (Chile),                             :   Case No. 21-10696
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 96.812.980-5                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
RTC S.A.,                                                     :   Case No. 21-10695
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 89.414.100-K                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Fortaleza S.A.,                                               :   Case No. 21-10692
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 76.856.380-2                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Maquinarias Gildemeister S.A.,                                :   Case No. 21-10690
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 78.862.000-8                                     :
------------------------------------------------------------- X
In re                                                         :   Chapter 11
                                                              :
Comercial Gildemeister S.A.,                                  :   Case No. 21-10688
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 76.856.310-1                                     :
------------------------------------------------------------- X

                                                       2
21-10689-lgb         Doc 2      Filed 04/13/21 Entered 04/13/21 01:33:38         Main Document
                                              Pg 3 of 20



------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Bramont Montadora Industrial e Comercial de                       Case No. 21-10697
                                                              :
Vehiculos S.A.,
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 04.926.142/0002-16                               :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Fonedar S.A.,                                                 :   Case No. 21-10691
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 216288040014                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Lodinem S.A.,                                                 :   Case No. 21-10693
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 217115010014                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Camur S.A.,                                                   :   Case No. 21-10694
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 216589740015                                     :
------------------------------------------------------------- X




                                                       3
    21-10689-lgb      Doc 2      Filed 04/13/21 Entered 04/13/21 01:33:38                    Main Document
                                               Pg 4 of 20



------------------------------------------------------------- X
                                                              :
In re                                                         :          Chapter 11
                                                              :
AG Créditos SpA,                                              :          Case No. 21-10689
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 76.547.689-5                                     :
------------------------------------------------------------- X


                DEBTORS’ MOTION FOR ENTRY OF AN ORDER
        DIRECTING JOINT ADMINISTRATION OF THEIR CHAPTER 11 CASES

                              (“JOINT ADMINISTRATION MOTION”)

         Automotores Gildemeister SpA (“Gildemeister”) and certain of its affiliates, as debtors and

debtors in possession in the above-captioned cases (collectively, the “Debtors”), hereby file this

motion (the “Motion”), seeking entry of an order substantially in the form attached hereto as

Exhibit A, directing joint administration and procedural consolidation of their related Chapter 11

Cases and granting the Debtors such other and further relief as the Court deems just and proper.

In support of this Motion, the Debtors rely on the Declaration of Eduardo Moyano in Support of

First Day Motions and Applications in Compliance with Local Rule 1007-2 (the “First Day

Declaration”). 1 In further support of this Motion, the Debtors respectfully represent as follows:

                                     JURISDICTION AND VENUE

         1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York dated January 31, 2012. This matter is a core proceeding within




1
         Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the First Day
Declaration.

                                                         4
    21-10689-lgb     Doc 2      Filed 04/13/21 Entered 04/13/21 01:33:38                     Main Document
                                              Pg 5 of 20



the meaning of 28 U.S.C. § 157(b)(2), and the Court may enter a final order consistent with

Article III of the United States Constitution.

         2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.      The statutory bases for the relief requested herein are section 105(a) of title 11 of

the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Rule 1015(b) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                              BACKGROUND 2

A.       The Chapter 11 Filings

         4.      On April 12, 2021, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code (the date and time of such filing, the “Petition Date”). The

Debtors are operating their businesses as debtors in possession under sections 1107(a) and 1108

of the Bankruptcy Code. No trustee, examiner or official committee of unsecured creditors has

been appointed in the Debtors’ Chapter 11 Cases.

B.       The Debtors’ Businesses

         5.      The Debtors are a vehicle importer and distributor primarily operating in Chile and

Peru, as well as in Uruguay, Costa Rica and Brazil. The Debtors consist of a network of 228

vehicle dealerships, of which 70 are operated by the Debtors and 158 are independent franchises

appointed and supplied by the Debtors. The Debtors have been the sole distributer of passenger

and light commercial vehicles produced by Hyundai Motor Company in Chile since 1986 and have

been the sole distributor of Hyundai passenger and light commercial vehicles in Peru since 2002.

The Debtors are the sole distributors of several other established global vehicle brands, such as


2
        A more complete description of the Debtors’ corporate structure and businesses, and the events leading to
the Chapter 11 Cases, are set forth in the Disclosure Statement for the Joint Prepackaged Plan of Reorganization of
Automotores Gildemeister SpA and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the
“Disclosure Statement”), filed on the Petition Date.

                                                        5
 21-10689-lgb      Doc 2    Filed 04/13/21 Entered 04/13/21 01:33:38            Main Document
                                          Pg 6 of 20



Volvo, Jaguar and BMW.         The Debtors also provide services authorized by their original

equipment manufacturers (“OEMs”), provide OEM parts for the brands of the cars they distribute

and offer insurance brokerage services to their customers.

       6.      As of the Petition Date, the Debtors have outstanding prepetition debt obligations

of approximately $566,690,000, consisting primarily of approximately $509,806,002 in

outstanding principal amount and $11,290,079 in accrued and unpaid interest under the 7.50%

senior secured notes due 2025 that were issued by Gildemeister and guaranteed by the remaining

Debtors (the “7.5% Notes due 2025”).         The Debtors also have approximately $34,760,520

outstanding aggregate principal amount and $967,730 in accrued and unpaid interest under three

series of outstanding unsecured notes issued by Gildemeister and guaranteed by certain of the

Debtor entities (collectively, the “Unsecured Legacy Notes”), and $1,943,500 in debt obligations

owed to Gildemeister’s shareholder (the “Related Party Claims”).

C.     The Proposed Restructuring

       7.      Since the issuance of the 7.5% Notes due 2025 in 2019, the Debtors’ cash flows

have not grown to a level sufficient to support the Debtors’ existing debt obligations on their

current terms. Due to a number of factors, including the recent increase in competition, a decrease

in demand for motor vehicles in Chile, Peru and the rest of the Latin American region, substantial

depreciations in the Chilean Peso, and the government mandated lockdowns due to the COVID-

19 pandemic, the Debtors determined that it would be necessary to restructure their outstanding

debt in order to meet their financial obligations over the long term.

       8.      To that end, in the months prior to the Petition Date, the Debtors engaged in

extensive negotiations and discussions with the holders of the 7.5% Notes due 2025. These

discussions culminated in an agreement with certain of the holders of the 7.5% Notes due 2025

(the “Initial Consenting Noteholders”) and of Related Party Claims, who signed a restructuring
                                               6
    21-10689-lgb      Doc 2       Filed 04/13/21 Entered 04/13/21 01:33:38                      Main Document
                                                Pg 7 of 20



support agreement with respect to a consensual restructuring on the terms set forth in the Debtors’

Joint Prepackaged Chapter 11 Plan, dated April 9, 2021 (including all exhibits and supplements

thereto, the “Plan”) and as memorialized in the Restructuring Support Agreement, dated as of

March 31, 2021 (the “RSA”), by and among each of the Debtors and the Initial Consenting

Noteholders.       Additional holders of 7.5% Notes due 2025 subsequently executed joinder

agreements to the RSA (the “Joining Consenting Noteholders”, together with the Initial

Consenting Noteholders, the “Consenting Noteholders”) prior to the Petition Date. Together, the

Consenting Noteholders hold or will hold approximately 90.9% of the outstanding 7.5% Notes due

2025. 3 Pursuant to the terms of the RSA, 90.9% of Holders of Claims (as defined in the Plan) in

Class 4 (the 7.5% Notes due 2025 Secured Claims (as defined in the Plan)), and 69.3% of Holders

of Claims in Class 5 (consisting of the 7.5% Notes due 2025 Unsecured Deficiency Claims (as

defined in the Plan), Unsecured Notes Legacy Claims and the Related Party Claims) have agreed

to support the Plan.

         9.       Additional information regarding the Debtors’ business, capital structure and the

circumstances leading to the commencement of these Chapter 11 Cases is set forth in the First

Day Declaration, which is incorporated by reference herein.

                                            RELIEF REQUESTED

         10.      By this Motion, the Debtors seek entry of an order directing joint administration of

the Chapter 11 Cases for procedural purposes only. Specifically, the Debtors request that the Court

maintain one file, one docket and one service list for all of the Chapter 11 Cases under the case of




3
          As of the Petition Date, certain of the existing Holders of the 7.5% Notes due 2025 have sold their ownership
interest in their 7.5% Notes due 2025 to certain of the Joining Consenting Noteholders. The transfer of this ownership
interest is anticipated to close soon after the Petition Date.


                                                          7
    21-10689-lgb     Doc 2      Filed 04/13/21 Entered 04/13/21 01:33:38                  Main Document
                                              Pg 8 of 20



Automotores Gildemeister SpA, and that the Chapter 11 Cases be administered under the

following caption:

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


    In re:                                                                 Chapter 11

    Automotores Gildemeister SpA, et al.,1                                 Case No.: 21-10685

                                     Debtors.                              Jointly Administered


1
         The Debtors, together with each of the Debtor’s Chilean, Brazilian, and/or Uruguayan tax identification
number, as applicable, are: Automotores Gildemeister SpA (79.649.140-K), AG Créditos SpA (76.547.689-5), Marc
Leasing, S.A. (96.658.270-7), Fonedar S.A. (216288040014), Camur S.A. (216589740015), Lodinem S.A.
(217115010014), Carmeister S.A. (96.630.690-7), Maquinaria Nacional S.A. (Chile) (96.812.980-5), RTC S.A.
(89.414.100-K), Fortaleza S.A. (76.856.380-2), Maquinarias Gildemeister S.A. (78.862.000-8), Comercial
Gildemeister S.A. (76.856.310-1), and Bramont Montadora Industrial e Comercial de Vehiculos S.A.
(04.926.142/0002-16). The location of the corporate headquarters and the service address for Automotores
Gildemeister SpA is: 11000 Avenida Las Condes Vitacura, Santiago, Chile.

         11.     The Debtors further request that the Court order that the foregoing caption satisfies

the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

         12.     Additionally, the Debtors request that an entry be made on the docket of each of

the Chapter 11 Cases, other than on the docket of the case of Automotores Gildemeister SpA, that

is substantially similar to the following:

                 An order has been entered in accordance with Rule 1015(b) of the
                 Federal Rules of Bankruptcy Procedure directing joint
                 administration of the chapter 11 cases of: Automotores
                 Gildemeister SpA, Case No. 21-10685; Marc Leasing, S.A., Case
                 No. 21-10686; Carmeister S.A., Case No. 21-10687; Maquinaria
                 Nacional S.A. (Chile), Case No. 21-10696; RTC S.A., Case No. 21-
                 10695; Fortaleza S.A., Case No. 21-10692; Maquinarias
                 Gildemeister S.A., Case No. 21-10690; Comercial Gildemeister
                 S.A., Case No. 21-10688; Bramont Montadora Industrial e
                 Comercial de Vehiculos S.A., Case No. 21-10697; Fonedar S.A.,
                 Case No. 21-10691; Lodinem S.A., Case No. 21-10693; Camur
                 S.A., Case No. 21-10694; and AG Créditos SpA, Case No. 21-
                 10689. All further pleadings and other papers shall be filed in, and
                 all further docket entries shall be made in, Case No. 21-10685.
                                                       8
    21-10689-lgb    Doc 2     Filed 04/13/21 Entered 04/13/21 01:33:38              Main Document
                                            Pg 9 of 20




                                        BASIS FOR RELIEF

         13.    Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by . . . a debtor and an affiliate, the court may order a joint

administration of the estates.” Fed. R. Bankr. P. 1015(b)(4).

         14.    Joint administration is generally non-controversial, and courts in this district

routinely order joint administration in multiple related cases. See, e.g., Order, In re LATAM

Airlines Grp. S.A., Case No. 20-11254 (JLG) (Bankr. S.D.N.Y. May 27, 2020), ECF No. 34; Order,

In re Centric Brands Inc., Case No. 20-22637 (SHL) (Bankr. S.D.N.Y. May 20, 2020), ECF No.

54; Order, In re Sears Holding Corp., Case No. 18-23538 (RDD) (Bankr. S.D.N.Y. Oct. 16, 2018),

ECF No. 118; Order, In re Aramid Ent. Fund Ltd., Case No. 14-11802 (SHL) (Bankr. S.D.N.Y.

July 3, 2014), ECF No. 33. 4

         15.    The relief requested herein is warranted. First, the Debtors are “affiliates,” as that

term is defined under section 101(2) of the Bankruptcy Code, and each Debtor’s chapter 11 case

is pending in this Court. Thus, the conditions set forth in Bankruptcy Rule 1015(b) for joint

administration of the Chapter 11 Cases are satisfied. Second, the First Day Declaration supports

this Motion and establishes that the joint administration of the Chapter 11 Cases is warranted and

will ease the administrative burden for the Court and the parties in interest. As set forth in the First

Day Declaration, the Debtors are affiliates, and their operations are largely interrelated or shared.

Third, the Debtors have negotiated the terms of the Plan with the Ad Hoc Group of Consenting

Noteholders, pursuant to the RSA, which imposes the same obligations on each of the Debtors and

their respective Chapter 11 Cases.



4
        Because of the voluminous nature of the orders cited herein, such orders are not attached to this
Motion. Copies of these orders are available upon request of the Debtors’ proposed counsel.

                                                   9
 21-10689-lgb       Doc 2        Filed 04/13/21 Entered 04/13/21 01:33:38        Main Document
                                              Pg 10 of 20



        16.     Moreover, many of the motions, hearings and orders that will arise in the Chapter

11 Cases will affect each and every Debtor. Joint administration of the Chapter 11 Cases will

reduce parties’ fees and costs by avoiding duplicative filings and objections and will make the

most efficient use of the Court’s valuable resources. Joint administration also will allow the Office

of the United States Trustee for Region 2 (the “U.S. Trustee”) and all parties in interest to monitor

the Chapter 11 Cases s with greater ease and efficiency. Finally, joint administration will not

adversely affect the Debtors’ respective constituencies because the relief requested herein is for

procedural purposes only. No party in interest will be prejudiced by the joint administration of the

Chapter 11 Cases. Rather, parties in interest will benefit from the cost reductions associated with

the joint administration of the Chapter 11 Cases. Accordingly, the Debtors submit that the joint

administration of the Chapter 11 Cases is in the best interests of their estates, their creditors and

all other parties in interest.

                                              NOTICE

        17.     No creditors’ committee, trustee or examiner has been appointed in these Chapter

11 Cases. Notice of this Motion has been provided to the following parties, or, in lieu thereof,

their counsel: (a) the Office of the United States Trustee for the Southern District of New York;

(b) the holders of the thirty largest unsecured claims against the Debtors (on a consolidated basis);

(c) the holders of the five largest secured claims against the Debtors (on a consolidated basis);

(d) the Internal Revenue Service; (e) the Securities and Exchange Commission; and (f) all others

that are required to be noticed in accordance with Bankruptcy Rule 2002 and Local Rule 2002-1.

The Debtors submit that, in light of the nature of the relief requested, no other or further notice

need be provided.




                                                 10
 21-10689-lgb     Doc 2     Filed 04/13/21 Entered 04/13/21 01:33:38            Main Document
                                         Pg 11 of 20



                                    NO PRIOR REQUEST

         18.   No prior motion for the relief requested herein has been made to this or any other

court.



                     [The remainder of this page is left intentionally blank]




                                               11
 21-10689-lgb      Doc 2     Filed 04/13/21 Entered 04/13/21 01:33:38           Main Document
                                          Pg 12 of 20



                                           CONCLUSION

        WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that this

Court (a) enter an order, substantially in the form attached hereto as Exhibit A, and (b) grant such

other and further relief as is just and proper.



                                         CLEARY GOTTLIEB STEEN & HAMILTON LLP
Dated: April 13, 2021                    /s/ Jane VanLare
       New York, New York                Jane VanLare
                                         Adam Brenneman

                                         One Liberty Plaza
                                         New York, New York 10006
                                         Telephone: (212) 225-2000
                                         Facsimile: (212) 225-3999

                                         Proposed Counsel for the Debtors
                                         and Debtors-in-Possession




                                                  12
21-10689-lgb   Doc 2   Filed 04/13/21 Entered 04/13/21 01:33:38   Main Document
                                    Pg 13 of 20



                                  EXHIBIT A

                                 Proposed Order
21-10689-lgb         Doc 2      Filed 04/13/21 Entered 04/13/21 01:33:38         Main Document
                                             Pg 14 of 20



UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------
                                                              X
-
                                                              :
In re                                                         :   Chapter 11
                                                              :
Automotores Gildemeister SpA,                                 :   Case No. 21-10685
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 79.649.140-K                                     :
-------------------------------------------------------------
                                                              X
-
                                                              :
In re                                                         :   Chapter 11
                                                              :
Marc Leasing, S.A.,                                           :   Case No. 21-10686
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 96.658.270-7                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Carmeister S.A.,                                              :   Case No. 21-10687
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 96.630.690-7                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Maquinaria Nacional S.A. (Chile),                             :   Case No. 21-10696
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 96.812.980-5                                     :
------------------------------------------------------------- X
21-10689-lgb         Doc 2      Filed 04/13/21 Entered 04/13/21 01:33:38         Main Document
                                             Pg 15 of 20




------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
RTC S.A.,                                                     :   Case No. 21-10695
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 89.414.100-K                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Fortaleza S.A.,                                               :   Case No. 21-10692
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 76.856.380-2                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Maquinarias Gildemeister S.A.,                                :   Case No. 21-10690
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 78.862.000-8                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Comercial Gildemeister S.A.,                                  :   Case No. 21-10688
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 78.862.000-8                                     :
------------------------------------------------------------- X




                                                       2
21-10689-lgb         Doc 2      Filed 04/13/21 Entered 04/13/21 01:33:38         Main Document
                                             Pg 16 of 20




------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Bramont Montadora Industrial e Comercial de                       Case No. 21-10697
                                                              :
Vehiculos S.A.,
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 04.926.142/0002-16                               :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Fonedar S.A.,                                                 :   Case No. 21-10691
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 216288040014                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Lodinem S.A.,                                                 :   Case No. 21-10693
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 217115010014                                     :
------------------------------------------------------------- X
                                                              :
In re                                                         :   Chapter 11
                                                              :
Camur S.A.,                                                   :   Case No. 21-10694
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 216589740015                                     :
------------------------------------------------------------- X




                                                       3
    21-10689-lgb      Doc 2      Filed 04/13/21 Entered 04/13/21 01:33:38                    Main Document
                                              Pg 17 of 20




------------------------------------------------------------- X
                                                              :
In re                                                         :          Chapter 11
                                                              :
AG Créditos SpA,                                              :          Case No. 21-10689
                                                              :
                                    Debtor.                   :
                                                              :
Tax I.D. No. 76.547.689-5                                     :
------------------------------------------------------------- X


ORDER DIRECTING JOINT ADMINISTRATION OF RELATED CHAPTER 11 CASES

                               (“JOINT ADMINISTRATION ORDER”)

         Upon the motion (the “Motion”) 1 of Automotores Gildemeister SpA (“Gildemeister”) and

certain of its affiliates, as debtors and debtors in possession in the above-captioned cases

(collectively, the “Debtors”), for entry of an order directing the joint administration of the Debtors’

related chapter 11 cases, as more fully described in the Motion; and upon the First Day Declaration,

filed concurrently with the Motion; and the Court having jurisdiction over this matter pursuant to

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the Southern District of New York dated January 31, 2012; and the Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that the Court may enter

a final order consistent with Article III of the United States Constitution; and the Court having

found that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and the Court having found that the relief requested in the Motion is in the best

interests of the Debtors, their estates, their creditors and other parties in interest; and the Court

having found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion



1
         Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

                                                         4
    21-10689-lgb     Doc 2      Filed 04/13/21 Entered 04/13/21 01:33:38                  Main Document
                                             Pg 18 of 20



was appropriate and no other notice need be provided; and the Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at a hearing before the

Court (the “Hearing”); and the Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before the Court; and after due deliberation and sufficient cause appearing

therefor,

         IT IS HEREBY ORDERED THAT:

         1.      The Motion is granted to the extent set forth herein.

         2.      The above-captioned Chapter 11 Cases are consolidated for procedural purposes

only and shall be jointly administered by the Court under Case No. 21-10685.

         3.      The caption of the jointly administered cases shall read as follows:

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


    In re:                                                                 Chapter 11

    Automotores Gildemeister SpA, et al.,1                                 Case No.: 21-10685

                                     Debtors.                              Jointly Administered


1
         The Debtors, together with each of the Debtor’s Chilean, Brazilian, and/or Uruguayan tax identification
number, as applicable, are: Automotores Gildemeister SpA (79.649.140-K), AG Créditos SpA (76.547.689-5), Marc
Leasing, S.A. (96.658.270-7), Fonedar S.A. (216288040014), Camur S.A. (216589740015), Lodinem S.A.
(217115010014), Carmeister S.A. (96.630.690-7), Maquinaria Nacional S.A. (Chile) (96.812.980-5), RTC S.A.
(89.414.100-K), Fortaleza S.A. (76.856.380-2), Maquinarias Gildemeister S.A. (78.862.000-8), Comercial
Gildemeister S.A. (76.856.310-1), and Bramont Montadora Industrial e Comercial de Vehiculos S.A.
(04.926.142/0002-16). The location of the corporate headquarters and the service address for Automotores
Gildemeister SpA is: 11000 Avenida Las Condes Vitacura, Santiago, Chile.

         4.      The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.



                                                       5
 21-10689-lgb      Doc 2     Filed 04/13/21 Entered 04/13/21 01:33:38            Main Document
                                          Pg 19 of 20



       5.      An entry shall be made on the docket of each of the Debtors’ cases, other than that

of Automotores Gildemeister SpA, that is substantially similar to the following:

               An order has been entered in accordance with Rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure directing joint
               administration of the chapter 11 cases of: Automotores
               Gildemeister SpA, Case No. 21-10685; Marc Leasing, S.A., Case
               No. 21-10686; Carmeister S.A., Case No. 21-10687; Maquinaria
               Nacional S.A. (Chile), Case No. 21-10696; RTC S.A., Case No. 21-
               10695; Fortaleza S.A., Case No. 21-10692; Maquinarias
               Gildemeister S.A., Case No. 21-10690; Comercial Gildemeister
               S.A., Case No. 21-10688; Bramont Montadora Industrial e
               Comercial de Vehiculos S.A., Case No. 21-10697; Fonedar S.A.,
               Case No. 21-10691; Lodinem S.A., Case No. 21-10693; Camur
               S.A., Case No. 21-10694; and AG Créditos SpA, Case No. 21-
               10689. All further pleadings and other papers shall be filed in, and
               all further docket entries shall be made in, Case No. 21-10685.


       6.      The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

for the Southern District of New York shall keep, one consolidated docket, one file and one

consolidated service list.

       7.      The Debtors may file their monthly operating reports required by the Operating

Guidelines and Reporting Requirements for Debtors in Possession and Trustees, issued by the U.S.

Trustee, by consolidating the information required for each debtor in one report that tracks and

breaks out all of the disbursements on a debtor-by-debtor basis in each monthly operating report.

       8.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of the Chapter 11 Cases.

       9.      Notwithstanding any provision in the Federal Rules of Bankruptcy Procedure to the

contrary, (i) the terms of this Order shall be immediately effective and enforceable upon its entry,

(ii) the Debtors are not subject to any stay in the implementation, enforcement or realization of the




                                                 6
 21-10689-lgb      Doc 2     Filed 04/13/21 Entered 04/13/21 01:33:38              Main Document
                                          Pg 20 of 20



relief granted in this Order, and (iii) the Debtors may, in their discretion and without further delay,

take any action and perform any act authorized under this Order.

       10.     The Court shall retain exclusive jurisdiction with respect to all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.


Dated: _________________, 2021               _____________________________________
       New York, New York                    United States Bankruptcy Judge




                                                  7
